            Case 2:21-cv-00019-GJP Document 40 Filed 07/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THE EMMES COMPANY, LLC,

                             Plaintiff,

           v.                                                   CIVIL ACTION

 SAP AMERICA, INC.,                                             NO. 21-0019

                             Defendant.


                                              ORDER

       AND NOW, this 29th day of July 2021, upon consideration of Plaintiff’s Motion

for Leave to Amend Nunc Pro Tunc (ECF 36) and Defendant’s Response (ECF 38), it is

hereby ORDERED that the Motion is GRANTED in part and DENIED in part as

follows:

       1. The Motion is GRANTED insofar as Plaintiff seeks to amend its Complaint

                with respect to its breach of contract (proposed Count I), negligence (proposed

                Count II) and breach of warranty (proposed Count V) claims.

       2. The Motion is DENIED insofar as Plaintiff seeks to amend its Complaint

                with respect to its vicarious liability claim (proposed Count III) and request

                for declaratory judgment (proposed Count IV). Those claims are

                DISMISSED with prejudice.

       3. Plaintiff shall FILE a Second Amended Complaint consistent with this Order

                and the Court’s Memorandum on or before Thursday, August 12, 2021,

                and that Second Amended Complaint shall serve as the operative pleading in

                this case. The Second Amended Complaint shall be a two-count pleading

                alleging negligence and either breach of contract or breach of warranty. The
Case 2:21-cv-00019-GJP Document 40 Filed 07/29/21 Page 2 of 2




 Second Amended Complaint shall not re-allege claims that have been

 dismissed by the Court with prejudice.



                                          BY THE COURT:



                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
